In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00123-CR



     DOMINIQUE SHAQUILLE HARVEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 43683-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER
            Appellant Dominique Shaquille Harvey was convicted of injury to a child and was

sentenced to fifty years’ imprisonment. Harvey has appealed from that conviction and the resulting

sentence. On March 2, 2020, Harvey’s court-appointed appellate counsel, Natalie A. Anderson,

filed an Anders 1 brief, and on March 19, 2020, Harvey filed a pro se motion for access to the

appellate record for purposes of preparing a response to his counsel’s Anders brief. Harvey’s

motion for access to the appellate record is granted. Under Kelly v. State, 2 we are required to enter

an order specifying the procedure to be followed to ensure Harvey’s access to the record.

            At the Court’s request, Anderson agreed to mail a complete paper copy of the appellate

record to Harvey. On March 23, 2020, this Court mailed copies of the digitally recorded exhibits

contained in the appellate record to Harvey care of the Law Library, George Beto Unit, 1391 FM

3328, Tennessee Colony, TX 75880. Allowing fifteen days from the date this motion is granted

for the record to be delivered to Harvey and giving him thirty days to prepare his pro se response,

we hereby set May 7, 2020, as the deadline for Harvey to file his pro se response to his counsel’s

Anders brief.

            IT IS SO ORDERED.

                                                       BY THE COURT

Date: March 23, 2020




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2